       Case 2:18-cv-02552-DDC-KGG Document 6 Filed 10/15/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION


NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,
                                                         Civil Action No. 18-2552
                        Plaintiffs,

                   v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

                        Defendants.


               PLAINTIFF’S DISCLOSURE OF CORPORATE INTERESTS

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff, Kansas Statewide

Transgender Education Project, for its disclosure of corporate interests, states as follows:

       1.      Kansas Statewide Transgender Education Project (“K-STEP”) is a non-

governmental corporation.

       2.      K-STEP is not a publicly-traded company.
       Case 2:18-cv-02552-DDC-KGG Document 6 Filed 10/15/18 Page 2 of 2




Respectfully submitted,

 /s/ James D. Lawrence         __                /s/ Omar Gonzalez-Pagan
James D. Lawrence (Bar No. KS #22565)           Omar Gonzalez-Pagan*
Sarah R. Holdmeyer (Bar No. KS #27584)          LAMBDA LEGAL DEFENSE AND
BRYAN CAVE LEIGHTON PAISNER LLP                         EDUCATION FUND, INC.
One Kansas City Place                           120 Wall Street, 19th Floor
1200 Main Street, Suite 3800                    New York, New York 10005
Kansas City, Missouri 64105                     t: (212) 809-8585 | f: (212) 809-0055
t: (816) 374-3200 | f: (816) 374-3300           ogonzalez-pagan@lambdalegal.org
jdlawrence@bclplaw.com
sarah.holdmeyer@bclplaw.com                     Kara N. Ingelhart*
                                                LAMBDA LEGAL DEFENSE AND
Katherine A. Keating*                                   EDUCATION FUND, INC.
BRYAN CAVE LEIGHTON PAISNER LLP                 105 West Adams Street, Suite 2600
Three Embarcadero Center, 7th Floor             Chicago, Illinois 60603
San Francisco, California 94111                 t: (312) 663-4413 | f: (312) 663-4307
t: (415) 675-3400 | f: (415) 675-3434           kingelhart@lambdalegal.org
katherine.keating@bclplaw.com


                                                Attorneys for Plaintiffs
* Application for admission pro hac vice forthcoming.
